            Case 1:19-cv-03377-LAP Document 87 Filed 11/05/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,
                                                                Docket No. 1:19-cv-03377-LAP
                              Plaintiff,
       v.                                                       MOTION FOR ADMISSION
                                                                    PRO HAC VICE
ALAN DERSHOWITZ,

                              Defendant.



       Pursuant to Rule 1.3 of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York, I, Nicole J. Moss, hereby move this Court for an

Order for admission to practice Pro Hac Vice to appear as counsel for Plaintiff Virginia L.

Giuffre, in the above-captioned action.

       I am a member in good standing of the bars of the States of North Carolina and

Maryland, and the District of Columbia, and there are no pending disciplinary proceedings

against me in any state or federal court. I have never been convicted of a felony. I have never

been censored, suspended, disbarred or denied admission or readmission by any court. I have

attached the declaration pursuant to Local Rules 1.3 and 1.9.

Dated: November 5, 2019                              Respectfully submitted,

                                                     s/ Nicole J. Moss
                                                     Nicole J. Moss
                                                     COOPER & KIRK, PLLC
                                                     1523 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     (202) 220-9600
                                                     (202) 220-9601 (fax)
                                                     nmoss@cooperkirk.com

                                                     Attorney for Plaintiff




                                                 1
          Case 1:19-cv-03377-LAP Document 87 Filed 11/05/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system. I further certify that such filing will accomplish

service upon counsel of record in this case.




                                                   s/ Nicole J. Moss
                                                   Nicole J. Moss*
                                                   COOPER & KIRK, PLLC
                                                   1523 New Hampshire Avenue, N.W.
                                                   Washington, D.C. 20036
                                                   (202) 220-9600
                                                   (202) 220-9601 (fax)
                                                   nmoss@cooperkirk.com

                                                   *Pro Hac Vice application pending

                                                   Attorney for Plaintiff




                                               2
